Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 2/15/2022, claims 1-4 and 9-12 have been amended. Claims 1-16 are pending and under examination.
Response to Arguments
Applicant’s 102 related arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's 101 related arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
First, in order to argue that the multi-staging testing cannot be performed mentally or by human1, Applicant relied on evidence captured from a Wikipedia page. It is respectfully reminded that the Wikipedia itself stated “Wikipedia is not a reliable source for citations elsewhere on Wikipedia. As a user-generated source, it can be edited by anyone at any time, and any information it contains at a particular time could be vandalism, a work in progress, or simply incorrect.” See Wikipedia:”Wikipedia is not a reliable source,” available at < https://en.wikipedia.org/wiki/Wikipedia:Wikipedia_is_not_a_reliable_source >. Further, Applicant’s Yamamoto Working Paper self-contradicts the Applicant’s position that the multi-staging testing cannot be performed mentally or by human or at best not relevant. The paragraph relied upon the Applicant’s argument is reproduced below with highlighting relevant portions: 
MSAT has become popular in many individual-level testing programs, but it is still new to international large-scale assessment. The primary reasons to introduce MSAT in ILSAs are to to accommodate both multiple-choice items (automatically- coded items can be used for MSAT routing decisions} and constructed-response items (human-coded items that cannot be scored on the fly and, thus, cannot be used for MSAT routing decisions), which are associated with a specific unit to best measure the construct.

Applicant’s Response filed 2/15/2022, Exhibit B, p. 6. Emphasis added. The highlighted portion illustrates that both multiple-choice items and constructed-response items can be used for MSAT routing decisions. Simply, the argument is not commensurate the scope of claims. Under the broadest reasonable interpretation, the claimed test item encompasses the multiple-choice items, which Applicant never challenged that a person cannot score the multiple choice question/answers. Further, the cited portion of Yamamoto requires the test to include constructed-response items and the items to be performed on the fly, which claim 1 never requires. Even if it is assumed, under the broadest reasonable interpretation, the claim mere requires two questions to be answered in the first section to be routed to the second section to find another two questions. Examiner reminds that claim 1 encompasses this specific instance of human practically performable example, which Examiner raised during the last interview. Applicant is respectfully requested to rebut how this example still reads on the claim but cannot be practically performed by human. In short, Applicant appears to assume that multi-staging testing requires enormous amount of calculation on-the-fly, which cannot be performed by human but the argument is not commensurate the scope of claims. Even if it does, the server here is merely recited as a generic computer to perform without significantly more, which does not converts the abstract idea of claimed testing to be patent eligible subject matter. See, MPEP 2106, citing Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
2, Examiner respectfully disagrees. Under the broadest reasonable interpretation, the cited portion of claim 1 in Step 2A, prong I analysis encompasses a human activity of assembling two questions to be answered in the first section to be routed to the second section to find another few questions to be administered for testing. This activity is similar to a teacher asking a few questions to a student, evaluating an understanding of the student in a certain subject matter, and asking easier/harder questions of related subject matter based on the teacher’s evaluation on the first questions. Therefore, Examiner believes that such activity can be considered as analogous to social activities, teaching, and following rules or instructions as listed in MPEP 2106. For similar reasons, claim 1 recites limitations, which is considered mental process because the teacher can assemble questions, calculate a score and assemble another questions mentally. 
In response to the Applicant’s argument that the abstract idea is integrated into a practical application3, Examiner respectfully disagrees. In short, Applicant alleged that claim 1 recited an improvement but fails to prove that such improvement is a technological improvement. The specification describes the claimed “test administration server” encompasses “any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers.” Spec. 9. To the assertion that when the testing is performing using a computer, it constitutes a technological field, the claims and specification provide no reference to how the technological solution is to be accomplished, beyond that which a teacher can administer. See the supra responses to the arguments for further detail. During the interview held 2/10/2022, Applicant did not rebut the Examiner’s position that a teacher has evaluated students with questions and answers. Examiner also provided a specific activity is similar to a teacher asking a few questions to a student, McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016) (“[T]he abstract idea exception prevents patenting a result where ‘it matters not by what process or machinery the result is accomplished.’” (quoting O’Reilly v. Morse, 56 U.S. 62, 113 (1854))).
In response to the Applicant’s arguments that Olsen decision is distinguished4, Applicant appears to reiterate the Applicant’s position that multistage testing is a technical field. Please see the supra Examiner’s response.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process or a product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s) (a) assembling, by a test administration server, a first test section to be administered to the test taker via a computer interface that electronically communicates with the test administration server, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section, wherein the first test section includes a first plurality of test items; (b) calculating a score for the first test section using a scoring engine of the test administration server; and (c) assembling, by the test administration server, the second test section to be administered to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the quantifiable trait or skill that is measured in the first test section, the second test section having a plurality of stages, wherein the first stage of the second test section is not a routing stage, the first stage of the second test section having a test module that is selected by the test administration server from eligible test modules designated for use in the first stage of the second test section, the test module selection being based on the calculated score of the first test section, wherein the second test section includes a second plurality of test items, wherein the plurality of stages and the corresponding test items in each of the stages are assembled by the test administration server using multistage testing.
The limitation of “(a) assembling a first test section to the test taker, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section, wherein the first test section includes a first plurality of test items,” and “(c) assembling the second test section to be administered to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the quantifiable trait or skill that is measured in the first test section, the 
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
The limitation of “(b) calculating a score for the first test section using a scoring engine,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the “test administration server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses scoring the students’ response after exam.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “a computer interface” and “a test administration server”.
The “server” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “interface”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-8 and 10-16 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitations. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng, Wen. “Making Test Batteries Adaptive By Using Multistage Testing Techniques.” (2016), hereinafter Zeng.
Regarding claims 1 and 9, Zeng discloses an automated method and system for assembling a test to be administered to a test taker using multistage testing (Abstract), 
wherein the test includes a plurality of different test sections, each test section measuring a different quantifiable trait or skill, at least some of the test sections including a plurality of stages, each stage having a test module, each test module including a plurality of test items (FIG. 3.1 illustrates the three multi-staging test sections, i.e. Math, Information and Reading; see below, pp. 39-40: “Each MST procedure of the battery-based design employed the 1-2-4 structures. The 1-2-4 structure means that there are one, two, and four modules in stage 1, stage 2 and stage 3 respectively … the MST procedure starts with one medium difficulty level (M) module in the first stage; stage 2 contains one high module and one low module; while stage 3 contains four modules represent high-high (HH), high (H), low (L), and low-low (LL) respectively. Each test length includes 24 items for illustrative purposes.”), 

    PNG
    media_image1.png
    411
    644
    media_image1.png
    Greyscale

the method comprising: 
(a) assembling, by a test administration server, a first test section to be administered to the test taker via a computer interface that electronically communicates with the test administration server, wherein the first test section measures a quantifiable trait or skill which is known to correlate with a quantifiable trait or skill that is measured in a second test section, wherein the first test section includes a first plurality of test items (Figure 3.1 illustrates the Math section is administered first, and the different, i.e. Information, section is administered second;); 
(b) calculating a score for the first test section using a scoring engine of the test administration server (p. 44: “After examinees finished items in stage1, an individualized cutoff point 𝜃 is determined); and 
(c) assembling, by the test administration server, the second test section to be administered to the test taker via the computer interface and the test administration server, the second test section measuring a different quantifiable trait or skill than the quantifiable trait or skill that is measured in the 𝜃 is determined as the intersection on the target information function curves (TIF) of the candidate modules for each panel according to the standard numerical analysis root-finding techniques (Luecht et al, 2006). After determining the cutoff value, the examinee was routed the module in the next stage that can provide the highest information, and the 𝜃 routing strategy was implemented to the routing process.”) and
wherein the plurality of stages and the corresponding test items in each of the stages are assembled by the test administration server using multistage testing (p. 38: “Multistage Test Battery (MSTB) Design”).

Regarding claims 2 and 10, Zeng further discloses that the test includes a third test section, and wherein the third test section measures a quantifiable trait or skill which is known to correlate with the quantifiable trait or skill that is measured in the first test section, and wherein the third test section measure a different quantifiable trait or skill than the quantifiable trait or skill that is measured in the first test section, and wherein the method further comprises: (d) assembling, by the test administration server, the third test section to be administered to the test taker via the computer interface and the test administration server, the third section measuring a different quantifiable trait or skill than the first test section, the third test section having a plurality of stages, wherein the first stage of the third test section is not a routing stage, the first stage of the third test section having a test module that is selected by the test administration server from eligible test modules designated for use in the first stage of the third test 𝜃 routing strategy was implemented to the routing process… Repeating this process to determine the cutoff point for each of the possible routing panel after examinees finished the second stage.”; p. 33: “The MSTB design consists of three tests and each is administered via MST. For the first test, AMI is used as the routing strategy, which denotes the MST procedure in this study; and as for the second and third, the “On-the-Fly” strategy is employed, which denotes the OMST procedure.”; It is acknowledge that claims 2 and 10 expressly require “the test module selection being based on the calculated score of the first test section,” which the embodiment(s) of FIG. 11 illustrate(s). However, under the broadest reasonable interpretation, any test stage based on the prior performance, ex. the first stage and the second stage, still reads on the claimed limitation. If this is not what Applicant intended, Examiner suggests to amend the claim to positively require the selection is NOT based on the score of the second test section.).

Regarding claims 3 and 11, Zeng further discloses that the test includes a third test section, and wherein the third test section measures a quantifiable trait or skill which is known to correlate with the quantifiable traits or skills that are measured in the first and second test sections, and wherein the method further comprises: (d) calculating a score for the second test section using the scoring engine of the test administration server; and (e) assembling, by a test administration server, the third test section to be administered to the test taker via the computer interface and the test administration server, the third section measuring a different quantifiable trait or skill than the first and second test sections, the third test section having a plurality of stages, wherein the first stage of the third test section is not a 𝜃 routing strategy was implemented to the routing process... Repeating this process to determine the cutoff point for each of the possible routing panel after examinees finished the second stage.”).

Regarding claims 4 and 12, Zeng further discloses (d) calculating a score for the first stage of the second test section using the scoring engine of the test administration server, wherein step (c) further comprises assembling the second stage of the second test section by selecting the test module of the second stage by the test administration server from eligible test modules designated for use in the second stage of the second test section based on the score for the first stage of the second test section (p. 44: “After examinees finished items in stage1, an individualized cutoff point 𝜃 is determined as the intersection on the target information function curves (TIF) of the candidate modules for each panel according to the standard numerical analysis root-finding techniques (Luecht et al, 2006). After determining the cutoff value, the examinee was routed the module in the next stage that can provide the highest information, and the 𝜃 routing strategy was implemented to the routing process.”).

Regarding claims 5 and 13, Zeng further discloses that the quantifiable traits or skills include quantitative skills and verbal skills (Math and Reading in FIG. 3.1).



Regarding claims 7 and 15, Zeng further discloses that the plurality of test modules are assembled on-the-fly (p. 33: “for the second and third, the “On-the-Fly” strategy is employed, which denotes the OMST procedure.”).

Regarding claims 8 and 16, Zeng further discloses that the first test section has a plurality of stages, and the first stage is a routing stage (p. 44: “After examinees finished items in stage1, an individualized cutoff point 𝜃 is determined as the intersection on the target information function curves (TIF) of the candidate modules for each panel according to the standard numerical analysis root-finding techniques (Luecht et al, 2006). After determining the cutoff value, the examinee was routed the module in the next stage that can provide the highest information, and the 𝜃 routing strategy was implemented to the routing process.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Response filed 2/15/2022, pp. 15-18.
        2 Applicant’s Response filed 2/15/2022, pp. 18-23. Sections 2-4
        3 Applicant’s Response filed 2/15/2022, pp. 23-25.
        4 Applicant’s Response filed 2/15/2022, pp. 26-27.